DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11, 17, the prior art either alone or in combination fails to teach the features of facilitating a first non-backhaul transmission to a dual band user equipment via a citizens broadband radio service radio upon which a millimeter wave network coverage generated via the group of tiered millimeter wave radios is overlaid, wherein the first non-backhaul transmission is transmitted via a priority access license frequency band of a citizens broadband radio service spectrum, and wherein antennas of the dual band user equipment have been aligned based on a first location of the citizens broadband radio service radio and a second location of the first millimeter wave radio; facilitating a second non-backhaul transmission between the first millimeter wave radio and the dual band user equipment via a second antenna configured to have a second gain, and wherein the first gain is higher than the second gain; and performing adaptive resource allocation for millimeter wave transmissions based on traffic demand information associated with the group of tiered millimeter wave radios.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641